Order filed January 26, 2022




                                     In The

                        Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00430-CV
                                  ____________

          IN THE INTEREST OF L.A.V. AND S.H.V., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-03748J

                                  ORDER

      The clerk’s record was filed October 25, 2021. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the following orders, which are noted on the
clerk’s docket sheet:

                • Order signed October 1, 2020 Setting Hearing

                • Order signed October 1, 2020 Retaining Case on Docket

                • Order signed January 11, 2021 Granting Continuance
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 2, 2022, containing the above listed items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.